United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.W., Appellant
and
DEPARTMENT OF AGRICULTURE, U.S.
FOREST SERVICE, Albuquerque, NM,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-428
Issued: January 8, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 19, 2012 appellant, through his attorney, filed a timely appeal from a
September 10, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation effective
March 12, 2012 on the grounds that he refused suitable work under 5 U.S.C. § 8106(c)(2).
On appeal, counsel contends that OWCP’s decision is contrary to fact and law.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the September 10, 2012 OWCP decision, appellant submitted
new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued
its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
OWCP accepted that appellant, then a 55-year-old temporary seasonal forestry
technician, sustained injuries to his neck and left upper extremity in the performance of duty due
to a slip and fall while changing a tire on July 11, 2006. His duty station was located in
Susanville, California, approximately 140 miles from his residence. OWCP authorized cervical
and left elbow surgeries. Appellant was placed on the periodic rolls and received compensation
benefits. In a January 25, 2011 report, Dr. James D. Tate, a Board-certified neurosurgeon and
appellant’s attending physician, indicated that appellant had generalized pain, cramps, left arm
pain, hand pain, hand numbness, back pain and shoulder pain. He reported that a December 20,
2010 magnetic resonance imaging (MRI) scan showed degenerative changes and small anterior
extradural bulges but no immediately surgically significant lesion.
On February 17, 2011 the employing establishment offered appellant a full-time modified
forestry technician (lookout) position in Susanville, California, which was a temporary seasonal
appointment available at 9:30 a.m. on May 22, 2011. The position required some walking,
standing, bending and moderate exertion involved on maintenance tasks and restricted use of the
left arm.
On March 22, 2011 Dr. Tate opined that appellant continued to deteriorate. Appellant
stated that he was not willing to accept the offer to return to work, for a number of reasons and
indicated that he would like to be retrained as a range master so that he could instruct the local
police community in firearms proficiency.
OWCP referred appellant to Dr. Mohinder Nijjar, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In a May 6, 2011 report, Dr. Nijjar took a detailed medical
history, reviewed appellant’s medical records and performed a physical examination. He
concluded that appellant was capable of performing full-time, light-duty work as a forestry
technician lookout with the provision of changing positions every 30 minutes and the following
restrictions: walking, standing and reaching for 4 hours a day; no repetitive use of the left wrist
or elbow; pushing, pulling and lifting no more than five pounds.
In a report dated June 14, 2011, Dr. Tate indicated that appellant had no significant
change in his pathology and remained disabled. Appellant stated that he was unable to hold
binoculars with the left hand and dropped things on occasion. Dr. Tate opined that appellant’s
left arm difficulties would limit his ability to work as a fire lookout technician in terms of
climbing to the top of the fire lookout tower as well as holding binoculars for extended lengths of
time. He stated that it was reasonable for appellant to be rehabilitated to be a range master and
teach firearm safety and accuracy. On August 8, 2011 Dr. Tate indicated that appellant’s
symptoms were unchanged and experienced some upper back pain, bilateral hand tingling and
numbness, as well as bilateral arm and shoulder pain. On September 23, 2011 he indicated that
appellant’s left ulnar neuropathy and weakness had not seemed to change.
On October 28, 2011 the employing establishment offered appellant a full-time modified
position as an information receptionist in Susanville, California with the following restrictions:
walking, standing and reaching for four hours a day; no use of the left arm; 5-minute breaks
every 30 minutes. The position was available at 8:00 a.m. on November 28, 2011 as a temporary
seasonal appointment, which was the same type of appointment that appellant previously held.
2

By letter dated November 9, 2011, OWCP advised appellant that the modified
information receptionist position had been found to be suitable and conformed to the work
limitations provided by Dr. Nijjar in his May 6, 2011 report. The employing establishment
confirmed that the position remained available. OWCP allowed appellant 30 days to accept the
position or provide his reasons for refusal and advised that an employee who refuses an offer of
suitable work without reasonable cause is not entitled to compensation.
In a November 28, 2011 letter, counsel stated that appellant accepted the job offer, but
the job was at a time and place where there was no housing paid for by the employing
establishment. He indicated that the employing establishment had provided free housing at the
time of injury. Appellant only worked during the fire season and, therefore, lived in the barracks
without any cost. Counsel argued that since appellant was provided with housing at the time of
injury and had no money to rent and furnish an apartment, the employing establishment should
provide him with housing or postpone the job offer until the fire season when free housing would
be provided.
On December 6, 2011 Dr. Tate indicated that appellant had an exacerbation of pain and
Dr. Nijjar’s opinion on appellant’s ability to sit, stand and move was beyond what he felt his
capacities were.
By letter dated December 15, 2011, OWCP indicated that appellant had accepted the job
offer and reported to work on November 28, 2011, but did not stay once he was informed that
housing was not available. It advised him that his reasons for refusing the offered position were
not determined to be reasonable and his compensation benefits would be terminated if he did not
accept the position within 15 days. The employing establishment confirmed that the position
remained available and indicated that quarters in the barracks at the work center were available
but not mandatory for the offered position. The barracks were open from May through October
each year depending on snow conditions, as it was not feasible to keep them open year-round.
In a letter dated December 15, 2011, appellant indicated that he accepted the job offer
and met with his supervisor on November 28, 2011. He stated that the employing establishment
had provided housing for his seasonal employment during the 2005 and 2006 fire seasons at no
cost. At the time appellant was offered the modified position, the barracks were closed for the
winter and housing available for rent in the town of Susanville was very limited due to the winter
season. He received disability checks in the amount of $1,240.00 each month and indicated that
this was substantially less than what was required to obtain housing, which would cost $1,500.00
for the first and last month’s rent and security deposit, plus additional costs for utilities and
furniture. Appellant requested financial assistance to help him acquire housing in order to accept
the modified job offer as soon as possible.
By decision dated March 12, 2012, OWCP terminated appellant’s compensation benefits
effective that day on the basis that he refused suitable employment.
On March 19, 2012 appellant, through his attorney, requested an oral hearing before an
OWCP hearing representative, which was held via telephone on June 12, 2012. He provided
testimony and OWCP’s hearing representative held the case record open for 30 days for the
submission of additional evidence.

3

Subsequently, appellant submitted a July 11, 2006 document cosigned by him and his
supervisors, David Ramirez and David Trussell, stipulating the terms of agreement for his duties
as the relief fire lookout. The agreement stated that he would not be charged for the quarters
provided to him. Appellant also submitted a July 12, 2012 report from Dr. Tate and diagnostic
studies dated September 21, 2010 and August 8, 2012.
By decision dated September 10, 2012, OWCP’s hearing representative affirmed the
March 13, 2012 decision.
LEGAL PRECEDENT
It is well settled that, once OWCP accepts a claim, it has the burden of justifying
termination or modification of compensation benefits.3 Section 8106(c)(2) of FECA provides
that a partially disabled employee who refuses or neglects to work after suitable work is offered
Section
to, procured by or secured for the employee is not entitled to compensation.4
8106(c)(2) will be narrowly construed as it serves as a penalty provision, which may bar an
employee’s entitlement to compensation based on a refusal to accept a suitable offer of
employment.5
Section 10.517(a) of FECA’s implementing regulations provide that an employee who
refuses or neglects to work after suitable work has been offered or secured by the employee, has
the burden of showing that such refusal or failure to work was reasonable or justified.6 Pursuant
to section 10.516, the employee shall be provided with the opportunity to make such a showing
before a determination is made with respect to termination of entitlement to compensation.7
To justify termination, OWCP must show that the work offered was suitable and that
appellant was informed of the consequences of his or her refusal to accept such employment.8
Determining what constitutes suitable work for a particular disabled employee, it considers the
employee’s current physical limitations, whether the work is available within the employee’s
demonstrated commuting area and the employee’s qualifications to perform such work.9 OWPC
procedures state that acceptable reasons for refusing an offered position include withdrawal of
the offer or medical evidence of inability to do the work or travel to the job.10

3

See Mohamed Yunis, 42 ECAB 325, 334 (1991).

4

5 U.S.C. § 8106(c)(2).; see also Geraldine Foster, 54 ECAB 435 (2003).

5

See Joan F. Burke, 54 ECAB 406 (2003).

6

20 C.F.R. § 10.517(a).

7

Id. at § 10.516.

8

See Linda Hilton, 52 ECAB 476 (2001); Maggie L. Moore, 42 ECAB 484 (1991), reaff d on recon., 43 ECAB
818 (1992).
9

20 C.F.R. § 10.500(b).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Job Offer Refusal,
Chapter 2.814.5a (June 2013); see E.B., Docket No. 13-319 (issued May 14, 2013).

4

ANALYSIS
To justify termination of compensation, OWCP must show that the work offered was
suitable. The Board finds that it properly terminated appellant’s compensation on the grounds
that he refused suitable work under 5 U.S.C. § 8106(c)(2).
OWCP accepted that appellant sustained injuries to his neck and left upper extremity in
the performance of duty on July 11, 2006. On October 28, 2011 the employing establishment
offered him a temporary, seasonal full-time information receptionist position in Susanville,
California which required walking, standing and reaching for 4 hours a day; no use of the left
arm; 5-minute breaks every 30 minutes. OWCP found the position to be suitable work.
Appellant accepted the offer and reported to work on November 28, 2011, but did not stay once
he was informed that housing was not available. OWCP terminated his compensation benefits
effective March 12, 2012 on the grounds that he had refused an offer of suitable work.
The Board finds that the offered modified information receptionist position was within
appellant’s physical limitation as set forth by Dr. Nijjar on May 6, 2011, who also concluded that
he was capable of performing the duties of the selected position.11 There is no indication in the
job offer as written that any of the described sedentary duties exceeded Dr. Nijjar’s restrictions.
The Board further finds that the October 28, 2011 job offer was procedurally correct, as it was
made in writing, provided a detailed description of the assigned duties and physical requirements
and instructed appellant when to report for work.12 OWCP must also consider whether the work
is available within the employee’s commuting area and the employee’s qualifications to perform
such job.13 There is no dispute that appellant meets the qualifications of the position. Further,
the Board notes that the offered job is located at the same facility as his date-of-injury job in
Susanville, California. The facts of this case are in contrast to situations where appellant is
required to relocate to accept suitable work.14
Appellant argued that the modified information receptionist position was not suitable
because housing was not provided by the employing establishment as it had been for his date of
injury position. In support of this contention, he submitted a July 11, 2006 document, cosigned
by his supervisors, stipulating that appellant would not be charged for the quarters provided to
him. The Board finds the July 11, 2006 document suspect in that it was created on appellant’s
date of injury. Furthermore, the Board notes that the document does not guarantee that housing
would be available to him; rather, it simply reflects that he would not be charged if he chose to
live in the barracks. As the employing establishment noted, the barracks were only open from
May through October each year depending on snow conditions. It was not feasible to keep them
open in the winter. Appellant had been allowed to stay in the barracks when they were open.
However, the offered modified information specialist position was available on November 28,
2011 when the barracks were closed.

11

See Richard P. Cortes, 56 ECAB 200 (2004).

12

See 20 C.F.R. § 10.507.

13

Supra note 9.

14

Howard Y. Miyashiro, 51 ECAB 253 (1999); Allen W. Hermes, 41 ECAB 838 (1990).

5

As no requirement to provide housing existed as a condition of employment for the dateof-injury position, the Board finds that appellant’s reasons for refusing the offered modified
information receptionist position were not acceptable.
On appeal, counsel contends that OWCP’s decision is contrary to fact and law. For the
reasons stated above, the Board finds that his argument is not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation effective
March 12, 2012 on the grounds that he refused suitable work under 5 U.S.C. § 8106(c)(2).
ORDER
IT IS HEREBY ORDERED THAT the September 10, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 8, 2014Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

